Citation Nr: 1604057	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse.  

2.  Entitlement to a rating in excess of 20 percent for gunshot wound, left foot with residual arthritis and metatarsalgia, status post arthrodesis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1968, from October 1968 to January 1971, and from May 1992 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision (PTSD) and a June 2012 rating decision (left foot) by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A May 2013 rating decision assigned a higher rating of 50 percent for PTSD with major depressive disorder and alcohol abuse and assigned a higher rating of 20 percent for gunshot wound, left foot with residual arthritis and metatarsalgia.  The issues on appeal have been characterized as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

The Veteran testified during a Travel Board hearing in July 2015 before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the VLJ who presided over the hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned to another VLJ for a decision.  In a December 2015 response, the Veteran stated that he did not want another hearing.  Therefore, the Board will proceed to decide the matter on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court), held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disabilities, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  During the pendency of the appeal for higher ratings, the Veteran stated that he had to leave his job as a helicopter pilot due to his service-connected disabilities.  He submitted an application for increased compensation based on unemployability in December 2011.  A May 2012 rating decision denied entitlement to a TDIU.  The Veteran did not appeal the decision.  Since that time, the Veteran did not claim entitlement to a TDIU and the evidence does not otherwise reflect that the Veteran cannot work due to the service-connected disabilities on appeal.  During the hearing, the Veteran's representative stated that the Veteran gave up his job as a pilot due to his disabilities but he did not point to or implied that it was exclusively due to his service-connected disabilities of indicate that he was specifically seeking TDIU.  Accordingly, the issue of entitlement to a TDIU is not before the Board at this time.  However, if during the course of the development of the increased rating issues on appeal, the Veteran claims entitlement to a TDIU or the evidence otherwise raises a claim for entitlement to a TDIU, the Agency of Original Jurisdiction (AOJ) must complete any development and adjudication of the issue as required.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran was provided a VA examination in September 2011.  The VA examiner assigned a Global Assessment of Functioning (GAF) score of 58, noted to represent moderate symptoms and some difficulty in social functioning.  The VA examiner opined that the Veteran's PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Since that time, a May 2013 VA medical treatment record included an assessment of moderate to severe PTSD.  During the July 2015 hearing, the Veteran testified that his symptoms increased in severity since the last VA examination in September 2011.  Given these circumstances, a new VA examination is necessary to fairly evaluate the current severity of the Veteran's disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Left Foot

The Veteran was provided a VA examination in April 2012.  The VA examiner did not indicate the level of severity, i.e. moderate, moderately severe, or severe, of the Veteran's left foot disability.  The evidence does not indicate whether there is a muscle injury component to the Veteran's service-connected disability.  See 38 C.F.R. §§ 4.56, 4.73.  In addition, during the July 2015 hearing, the Veteran testified that he underwent surgery after his April 2012 VA examination.  In view of the foregoing, a more recent VA examination is vital to determine the current extent and severity of the residuals of his gunshot wound of the left foot, with arthritis and metatarsalgia, status post arthrodesis.

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records and associate those records with the claims folder.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD with major depressive disorder and alcohol abuse.  The claims folder must be available for review and the examiner must note that a review was completed.  Any indicated tests and studies must be completed.

All manifestations and symptoms of PTSD with major depressive disorder and alcohol abuse must be discussed, as well as all resulting functional impairment.  A GAF score must be assigned.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his gunshot wound, left foot, with residual arthritis and metatarsalgia, status post arthrodesis.  The claims folder must be available for review and the examiner must note that a review was completed.  Any indicated tests and studies must be completed.

All manifestations and symptoms of the gunshot wound, left foot, with residual arthritis and metatarsalgia, status post arthrodesis, must be discussed and the examiner should indicate the level of severity (moderate, moderately severe, or severe) of the disability.    

In addition, the examiner should discuss whether there is muscle injury component of the service-connected disability.  If a muscle injury is part and parcel to the service-connected disability, the examiner should indicate the muscle group or groups involved and the level of severity.   

4.  After the above development has been completed, to include any development and adjudication of the issue of entitlement to a TDIU if raised by the record or the Veteran, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	JOAQUIN AGUAYO-PERELES	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




